Name: Commission Regulation (EC) No 1336/2002 of 23 July 2002 specifying the extent to which applications lodged in July 2002 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: trade policy;  trade;  agricultural activity;  EU finance;  means of agricultural production;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1336Commission Regulation (EC) No 1336/2002 of 23 July 2002 specifying the extent to which applications lodged in July 2002 for import rights in respect of young male bovine animals for fattening may be accepted Official Journal L 195 , 24/07/2002 P. 0024 - 0024Commission Regulation (EC) No 1336/2002of 23 July 2002specifying the extent to which applications lodged in July 2002 for import rights in respect of young male bovine animals for fattening may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1126/2002 of 27 June 2002 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2002 to 30 June 2003)(1), and in particular Article 4(4) thereof,Whereas:Article 1(1) of Regulation (EC) No 1126/2002 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 July 2002 to 30 June 2003. The quantities applied for exceed the quantities available under Article 2(1)(c) of that Regulation. Therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 4(4) of Regulation (EC) No 1126/2002,HAS ADOPTED THIS REGULATION:Article 1All applications for import rights made in Member States other than Italy and Greece pursuant to Article 2(3), second subparagraph, third indent, of Regulation (EC) No 1126/2002 are hereby met to the extent of 4,8818 % of the quantity requested.Article 2This Regulation shall enter into force on 24 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 169, 28.6.2002, p. 10.